The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Response to Election
1.	The Applicants’ election of Invention I (Claims 1-10) for prosecution without traverse, dated February 24, 2021, is acknowledged.  Claims 11-20 have been withdrawn from further consideration.
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
**Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,734,426 to Do et al (referred to as Do). 
In re claim 1, Kimura discloses an image sensor 800 comprising a plurality of groups of pixels, each group of pixels including:
- first to third image detection color filter sets (i.e., blocks 100, in Fig. 2) and a phase difference detection color filter set (i.e., block 200L/200R), which are arranged in a matrix with rows and columns, 
. wherein the phase difference detection color filter set 200L or 200R comprises first to fourth phase difference detection color filter pairs (i.e., G1, R, G2, LP, of 200L) or (G1, R, G2, RP, of 200R) arranged in a matrix with rows and columns, and
G1, R, G2, LP/RP comprise first to fourth left phase difference detection color filters OL, GL [Fig. 3A] positioned on the left of each of the first to fourth phase difference detection color filter pairs[,] and first to fourth right phase difference detection color filters OR, GR [Fig. 3B] positioned on the right of each of the first to fourth phase difference detection color filter pairs G1, R, G2, LP/RP [Figs. 8A-B], respectively.

    PNG
    media_image1.png
    296
    306
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    440
    364
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    405
    552
    media_image3.png
    Greyscale

Application (Figs. 6B, 9C) 	compared to		Do et al. (US Pat. 10,734,426) Figs. 4B, 2
In re claim 2, Kimura discloses the first to fourth left phase difference detection color filters G1, R, G2, LP/RP comprising two green color filters G1, G2, one blue color filter LP/RP, one red color filter R.
In re claim 3 Kimura discloses the first to fourth right phase difference detection color filters G1, R, G2 LP/RP comprising two green color filters G1, G2, one blue color filter LP/RP, one red color filter R.
In re claim 4, Kimura discloses:
- first to third image detection photodiode sets 21 [Figs. 4A-B and col. 7] overlapping the first to third image detection color filter sets (i.e., blocks 100, in Fig. 2), respectively; and
- a phase difference detection photodiode set 22L, 22R [Figs. 4A-B] overlapping the phase difference detection color filter set (i.e., block 200L or 200R), wherein the first image detection photodiode set comprises 4 first unit image detection photodiodes, the second image detection photodiode set comprises 4 second unit image detection photodiodes, and the third image detection photodiode set comprises 4 third unit image detection photodiodes [Figs. 8A-B].
In re claim 5, Kimura discloses:
. the phase difference detection photodiode set 21, 22L, 22R [Figs. 4A-B and col. 7] comprises first to fourth phase difference detection photodiodes arranged in a matrix with rows and columns, and
. the first to fourth phase difference detection color filter pairs OL, GL, OR, GR [Figs. 3A-B] overlap the first to fourth phase difference detection photodiodes, respectively.
In re claim 6, Kimura discloses:
. the first left phase difference detection color filter OL, GL [Fig. 3A] and the first right phase difference detection color filter OR, GR [Fig. 3B] share the first phase difference detection photodiode,
. the second left phase difference detection color filter OL, GL [Fig. 3A] and the second right phase difference detection color filter OR, GR [Fig. 3B] share the second phase difference detection photodiode [Figs. 8A-B],
. the third left phase difference detection color filter OL, GL [Fig. 3A] and the third right phase difference detection color filter OL, GL [Fig. 3A] share the third phase difference detection photodiode, 
. and the fourth left phase difference detection color filter OL, GL [Fig. 3A] and the fourth right phase difference detection color filter OR, GR [Fig. 3B] share the fourth phase difference detection photodiode
In re claim 7, Kimura discloses:
. each of the first to third image detection color filter sets (i.e., blocks 100, in Fig. 2) comprises one merged color filter 71 [Figs. 4A-B and col. 8],
. the first unit image detection photodiodes 21 [Figs. 4A-B] of the first image detection photodiode set share the merged color filter of the first image detection color filter set 100,
. the second unit image detection photodiodes 21 of the second image detection photodiode set share the merged color filter of the second image detection color filter set 100 [Figs. 8A-B], and
. the third unit image detection photodiodes 21 [col. 7] of the third image detection photodiode set share the merged color filter of the third image detection color filter set 100.
In re claim 8, Kimura discloses:
- first to third image detection micro-lens sets 91 [Figs. 4A-B] overlapping the first to third image detection color filter sets (i.e., blocks 100, in Fig. 2), respectively; and
- a phase difference detection micro-lens set 92 [col. 7] overlapping the phase difference detection color filter set (i.e., block 200L or 200R, in Fig. 2), wherein the first image detection micro-lens set 91 comprises 4 first unit image detection micro-lenses, the second image detection micro-lens set comprises 4 second unit image detection micro-lenses, and the third image detection micro-lens set comprises 4 third unit image detection micro-lenses [Figs. 8A-B].
In re claim 9, Kimura discloses:
. the phase difference detection micro-lens set 92 [Figs. 4A-B and col. 7] comprises first to fourth phase difference detection micro-lenses arranged in a matrix with rows and columns, and
OL, GL, OR, GR [Figs. 3A-B] overlap the first to fourth phase difference detection micro-lenses 92, respectively [Figs. 8A-B].
In re claim 10, Kimura discloses:
. the first left phase difference detection color filter OL, GL [Fig. 3A] and the first right phase difference detection color filter share the first phase difference detection micro-lens 91 [Figs. 4A-B and col. 7],
. the second left phase difference detection color filter and the second right phase difference detection color filter OR, GR [Fig. 3B] share the second phase difference detection micro-lens 91,
. the third left phase difference detection color filter OL, GL [Fig. 3A] and the third right phase difference detection color filter share the third phase difference detection micro-lens 91, and
. the fourth left phase difference detection color filter and the fourth right phase difference detection color filter OR, GR [Fig. 3B] share the fourth phase difference detection micro-lens 91 [Figs. 4A-B].
Contact Information
4.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 10, 2020										    /Calvin Lee/
    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815